DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-14 and 16-18 are currently pending. Claims 1-3, 7-8, and 13-14 are currently amended. Claim 15 is cancelled. Claim 16-18 are newly added. No new subject matter is added. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lamble et al. (US 20100308082 A1), hereinafter referred to as “Lamble”, in view of Pires et al. (US 20090052971 A1), hereinafter referred to as “Pires”.
Regarding claim 1, Lamble teaches an applicator device (fluid dispenser (110) comprising an applicator tip (nozzle (116)) (see Figures 9AB & C) and a container part (dosing chamber (120)) , wherein the container part comprises: (i) a container comprising a container wall (main housing (112)), a valve (valve mechanism (189)), and a plunger (piston (114)), wherein the container wall, the valve, and the plunger together define a storage volume for containing a liquid (components form dosing chamber (120), see Figure 9B), wherein the plunger comprises a circumferential wall (piston (114) is a generally cylindrical form, see Paragraph [0145]) , sealingly contacting the container wall (mounted to stroke in reciprocal fashion along a longitudinal axis L-L of the fluid dispenser (110) inside the dosing chamber (120) defined by the main housing (112), see Figure 9B); and (ii) a plunger advance system functionally coupled to the plunger (springs (118), carrier (195), and stopper portion (176) are coupled to piston (114), see Figure 9B)) and configured to advance the plunger for reducing the storage volume for expelling at least part of the liquid via said valve to said tip (piston member (114) imposes a pumping force onto fluid within chamber (120) as the piston moves within chamber (120), see Paragraph [0145]) (see Figure 9C), wherein the plunger advance system is arranged outside the storage volume (springs (118) are located outside of chamber (120), see Figure 9B); wherein (a) the valve (189) comprises a first spring system (compression spring (193)) comprising a first spring material comprising a stainless steel material comprising a molybdenum content in a range of 0.5-7 wt.% (the return spring (193) may be of metal e.g. of stainless steel, such as of 304 or 316 grade or a plastics material, see Paragraph [0179]) (316 grade stainless steel contains 2% molybdenum), and wherein (b) the plunger advance system comprises a second spring system comprising a second spring material comprising a stainless steel material comprising a molybdenum content in a range of 0.5-7 wt.% (the spring (118) may be made from a metal e.g. stainless steel, for instance 316 or 304 grade or a plastics material, see Paragraph [0170]) (316 grade stainless steel contains 2% molybdenum), and wherein the plunger advance system comprises a polymer selected from the group consisting of polypropylene (PP), ethylene chlorotrifluoroethylene (ECTFE), and polyoxymethylene (POM) (carrier (195) and stopper portion (176) can be injection molded from polypropylene (PP), see Paragraph [0191] and [0180]). However, Lamble does not explicitly disclose wherein the plunger advance system comprises a spindle system comprising a ratchet system comprising a first element and a second element, wherein the second spring system is configured to provide the first element and the second element to engage on each other.
Pires teaches a dispenser (100) comprising a plunger advance system (103) wherein the plunger advance system (actuator (103), see Figure 3) comprises a spindle system (see Figure 3) comprising a ratchet system (ratchet (117)) comprising a first element (ridges of cog (118)) and a second element (the ridges of ratchet (117)), wherein the second spring system is configured to provide the first element and the second element to engage on each other (spring (116) ensures that the ratchet is kept up against the cog (118), see Paragraph [0029]) .
Lamble and Pires are analogous art because both deal with applicator device for dispensing fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the plunger advance system of Lamble and replace it with the plunger advance system having a spindle and ratchet system, as taught by Pires. Pires teaches the spindle and ratchet system provides a good tactile user interface when the actuator is turned, thus allowing for predefined dispensing amounts of products to be precisely dispensed (see Paragraph [0036]).
Regarding claim 2, Lamble further teaches wherein in an open position of the valve the applicator tip is in fluid connection with the storage volume (the valve is open as the forward sealing element (149) moves towards its forwardmost position relative to the piston member (114), see Paragraph [0164]), and wherein in a closed position of the valve said fluid connection is intercepted (the one-way valve is closed when the forward sealing element (148) is in its rearmost position relative to the piston member (114), see Paragraph [0164]).
Regarding claim 4, Lamble and Pires teaches all of the limitations as discussed above in claim 1 and Pires further teaches wherein the spindle system (see Figure 3) further comprises a threaded shaft (delivery screw (108)), a screw cap (piston (109) and piston ring (111) acts as a screw cap for the spindle system, see Figure 3), and a unidirectional ratchet system, and wherein the plunger advance system is configured to translate the plunger in a direction towards the valve based on a rotation of the threaded shaft (as the actuator (103) is turned the screw (108) pushes the pistons (109), see Paragraph [0030]).
Regarding claim 5, Lamble and Pires teaches all of the limitations as discussed above in claim 4 and Pires further teaches an end cap (actuator (103)), functionally coupled to the threaded shaft (delivery screw (108) is connected to actuator (103), see Figure 3), wherein the applicator device is configured to provide the rotation of the threaded shaft based on (i) a translation of the end cap relative to the screw cap or based on (ii) a rotational movement of the end cap relative to the screw cap (as actuator (103) is rotated the piston (109) is displace upwards towards the top of the applicator, see Paragraph [0030]).
Regarding claim 6, Lamble and Pires teaches all of the limitations as discussed above in claim 1 and Pires further teaches wherein the second spring material consist of stainless-steel type 316 (the spring (118) may be made from a metal e.g. stainless steel, for instance 316 or 304 grade or a plastics material, see Paragraph [0170]).
Regarding claim 7, Lamble and Pires teaches all of the limitations as discussed above in claim 1 and Pires further teaches wherein the second spring system (116) is configured to provide a tactile and/or an audible feedback during a translation of the plunger (the ridges on upper surface of the ratchet (117) mate with the ridges on the cog (118) to enable propel or repel motion with a tactile feel, see Paragraph [0029]).
Regarding claim 8, Lamble further teaches wherein the first spring material consist of stainless-steel type 316 (the return spring (193) may be of metal e.g. of stainless steel, such as of 304 or 316 grade or a plastics material, see Paragraph [0179]).
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lamble and Pires, as applied to claim 1, and in further view of Altman et al. (WO 2014045277 A1), hereinafter referred to as “Altman”.
Regarding claim 3, Lamble and Pires teaches all of the limitations as discussed above in claim 1 and Lamble further teaches wherein the plunger advance system comprises polypropylene (carrier (195) and stopper portion (176) can be polypropylene, see Paragraphs [0180] and [0191]), and wherein the container wall comprises polypropylene (main housing (112) can polypropylene, see Paragraph [0148]). However, Lamble and Pires do not explicitly teach wherein the plunger comprises ethylene vinyl acetate (EVA).
Altman teaches an applicator (100) having a container (70) fluidly coupled to a dispenser (80) wherein the dispenser consists of a drawing bar (50) (analogous to the plunger of Lamble) comprises ethylene vinyl acetate (EVA) (drawing bar (50) are preferably made of ethylene vinyl acetate, see pg.7 lines 28-30).
Lamble, Pires, Altman are analogous art because all deal with an applicator device for dispensing fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the plunger of Lamble/Pires and further include wherein the plunger is made from ethylene vinyl acetate, as taught from Altman. Altman teaches the plurality of non-deformable structures are configured for retaining the predetermined volume of a liquid medicament via capillary forces (see pg. 2 lines 8-10).
9.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lamble and Pires, as applied to claim 1, and in further view of Goda (US 3768509 A).
Regarding claim 9, Lamble and Pires teaches all of the limitations as discussed above in claim 1. However, Lamble and Pires do not explicitly disclose wherein the valve comprises a ball check valve.
Goda teaches a dispensing system (20) comprising a check valve assembly (80) (see Figure 1) wherein the valve comprises a ball check valve (95)(see Figure 3).
Lamble, Pires, and Goda are analogous art because all deal with a liquid check valve assembly. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the check valve of Modified Lamble and replace it with the ball check valve, as taught by Goda. Goda teaches a ball check valve is versatile of operation and which can be constructed without metal parts (see Col.1 lines 36-38).
Regarding claim 10, Lamble, Pires, and Goda teaches all of the limitations as discussed above in claim 9 and Goda further teaches wherein the ball check valve comprises a glass ball (ball valve member 95 which also may be formed of glass, see Col. 3 lines 7-8).
10.	Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lamble and Pires, as applied to claim 1, and in further view of Pavlu et al. (US 20050077315 A1), hereinafter referred to as “Pavlu”.
Regarding claim 11, Lamble and Pires teaches all of the limitations as discussed above in claim 1. However, Lamble and Pires do not explicitly disclose wherein the plunger comprises a double-cone shape.
Pavlu teaches a dispensing apparatus (see Figure 1) consisting of a plunger (10) comprising a head (12), and a rod (13); wherein the plunger (12) comprises a double-cone shape (see Figure 12B)(see Paragraph [0061]).
Lamble, Pires and Pavlu are analogous art because all deal with a dispensing apparatus for a liquid product. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the plunger of Lamble/Pires and further include wherein the plunger comprises a double cone shape, as taught by Pavlu. Pavlu teaches the double cone shape provides both greater precision in the suction/ejection of a determined quantity of liquid, and safety as regards contaminating elements able to come from the exterior through the sliding cylinder of the plunger (see Paragraph [0061]).

    PNG
    media_image1.png
    196
    617
    media_image1.png
    Greyscale
[AltContent: textbox (Second concave end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First concave end)]Regarding claim 12, Lamble, Pires, and Pavlu teaches all of the limitations as discussed above in claim 11 and Pavlu further teaches wherein the plunger comprises a concave first end and a concave second end (see below).

11.	Claim 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lamble and Pires, as applied to claim 1, and in further view of Hendricks et al. (WO 2012007584 A2), hereinafter referred to as “Hendricks”.
Regarding claim 13, Lamble and Pires teaches all of the limitations as discussed above in claim 1. However, Lamble and Pires do not explicitly disclose the applicator device containing trichloro acetic acid (TCA) at a concentration in a range of 0.5-40 wt.%.
Hendricks teaches an applicator for cosmetic treatment of skin (see pg. 7 lines 1-5) comprising a composition of at least 20% w/w trichloroacetic acid, more preferably in the range of 20-50% w/w (see pg. 5 lines 6-14).
Lamble, Pires, and Hendricks are analogous art because all deal with an applicator device dispensing cosmetic/medical fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the liquid composition of Lamble/Pires and replace it with the 20% w/w trichloroacetic acid liquid composition of Hendricks. Hendricks teaches trichloroacetic acid is effective against a plethora of superficial lesions selected from the group consisting of viral warts, verrucae, water warts (molluscum contagiosum), corns and calluses, and skin hyperpigmentation: age spots, solar lentigo, senial lentigo, acne, keratosis pilaris, actinic keratosis, mouth ulcers (canker sores), cold sores, ingrown toenails, onychomycosis, eyelid xanthelasma (see Abstract).
Regarding claim 14, Lamble and Pires teaches all of the limitations as discussed above in claim 1. However, Lamble and Pires do not explicitly disclose wherein the liquid comprises a gel.
Hendricks teaches an applicator for cosmetic treatment of skin (see pg. 7 lines 1-5) comprising a composition of liquid wherein the liquid comprises a gel, especially wherein the liquid comprises trichloro acetic acid (see Abstract) and Carbopol (composition comprises an effective amount of trichloroacetic acid and at least one thickener) (most preferably, the thickener comprises Carbopol, see Col. 6 lines 10-13).
Lamble, Pires, and Hendricks are analogous art because all deal with an applicator device dispensing cosmetic/medical fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the liquid composition of Lamble/Pires and replace it with the liquid composition of Hendricks. Hendricks teaches a thickening gel agent like Carbopol shows an excellent stability in the presence of TCA, allowing for colorless compositions, or excellent color control in case the composition comprises a colorant (see Col. 6 lines 10-13).
Regarding claim 16, Lamble, Pires, and Hendricks teaches all of the limitation as discussed above in claim 14 and Hendricks further teaches wherein the liquid comprises trichloroacetic acid (see Abstract) and Carbopol (composition comprises an effective amount of trichloroacetic acid and at least one thickener) (most preferably, the thickener comprises Carbopol, see Col. 6 lines 10-13). 
Regarding claim 17, Lamble, Pires, and Hendricks teaches all of the limitation as discussed above in claim 16 and Hendricks further teaches an applicator for cosmetic treatment of skin (see pg. 7 lines 1-5) comprising a composition of at least 20% w/w trichloroacetic acid, more preferably in the range of 20-50% w/w (see pg. 5 lines 6-14).
Regarding claim 18, Lamble, Pires, and Hendricks teaches all of the limitation as discussed above in claim 17 and Hendricks further teaches use of the applicator device for a cosmetic treatment (see pg. 7 lines 1-5).
Response to Arguments
12.	Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 
13.	Specifically, Applicant argues in claim 1 that Lamble fails to teach advancing the plunger such that the determined (incremental) amount of liquid will be expelled during advancing the plunger.
In response to applicant’s argument, the examiner respectfully disagrees that Lamble fails to teach advancing the plunger such that the determined (incremental) amount of liquid will be expelled during advancing the plunger. Lamble states “The forward section (120a) forms a metering chamber which meters a volume of the fluid to be dispensed from the dispenser (110). The metered volume may be (50) microliters, but this is only illustrative as the fluid dispenser (110) can be arranged to dispense the desired metered volume.”
14.	Specifically, Applicant argues in claim 1 that Lamble would not be compatible with Pires because Lamble doesn’t teach a linear actuated plunger system, but rather teaches a bell crank which is pressed to raise the fluid dispensing device upwards. Therefore, it wouldn’t be possible to replace the pivoting member of Lamble with the spindle of Pires. 
In response to applicant’s argument, the examiner respectfully disagrees that Lamble fails to teach advancing a linear plunger. While the examiner agrees that Figure 1 teaches a dispensing device having a bell crank (1425) to dispense fluids as described in Paragraph [0090], the current rejection relies on the embodiment shown in Figure 8-9 which discloses a piston member (114) mounted to stoke between a forward and rear positions to dispense fluids from dosing chamber (120) (see Paragraph [00145]) (see Figures 8-9).Therefore, it would still be reasonable to modify the linear actuated plunger of Lamble to further include a spindle and ratchet system of Pires. Claim 1 and the subsequent claims would still be anticipated by Lamble and Pires.
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (11/10/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        14 November 2022